Filed 10/26/22 P. v. Caro CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                    2d Crim. No. B315233
                                                             (Super. Ct. No. BA450645)
     Plaintiff and Respondent,                                 (Los Angeles County)

v.

JOSE CARO,

     Defendant and Appellant.



      In 2016, appellant Jose Caro was charged with attempted
murder (Pen. Code, §§ 664/187, subd. (a); count 1),1 kidnapping to
commit rape (§ 209, subd. (b)(1); count 2), assault with intent to
commit a sex offense (§ 220, subd. (a)(1); count 3), assault with
deadly weapons (§ 245, subd. (a)(1); counts 4 & 5), criminal
threats (§ 422, subd. (a); count 6), recklessly fleeing a police car
(Veh. Code, § 2800.2; count 7) and stalking (§ 646.9, subd. (a);


      All statutory references are to the Penal Code unless
         1

otherwise stated.
count 8). As to counts 1 through 3, appellant was alleged to have
used deadly weapons (§ 12022, subd. (b)(1)).
       After the People amended count 2 to charge simple
kidnapping (§ 207, subd. (a)), appellant pled no contest to counts
1 through 6 and count 8. He also admitted use of a deadly
weapon as to counts 1 and 2.
       Pursuant to the parties’ plea agreement, the trial court
sentenced appellant to 22 years in prison. The stipulated
sentence was comprised of the following: (1) as to count 1, the
upper term of nine years, plus one year for the deadly weapon use
enhancement; (2) as to count 2, one year and eight months, plus
one year for the deadly weapon use enhancement; (3) as to count
3, the upper term of six years; (4) as to counts 4 and 5, one year
each; and (5) as to counts 6 and 8, eight months each. Per the
plea bargain, the trial court dismissed count 7 and the count 3
enhancement.
       Appellant contends recently enacted Senate Bill No. 567
(S.B. No. 567) requires a remand because he did not admit, and
the trial court did not find, that circumstances in aggravation of
the offenses justified a sentence exceeding the middle term. He
further contends the court erroneously denied two of his four
Marsden2 motions. We reject both contentions and affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
       For several weeks, appellant repeatedly visited the victim’s
workplace. To discourage appellant’s attentions, the victim said
she was married. Appellant wanted to know who the victim’s
husband was so that he could hurt him.



      2   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).



                                  2
       On the date of the offense, appellant grabbed the victim,
forced her out of her workplace, dragged her into his car, struck
her knee with a hammer and bit her hand and forehead. As
appellant drove, he threatened to rape and kill the victim. When
he stopped, he attacked the victim, pulled her shirt down, forcibly
fondled her and attempted to have sex with her.
       In 2017, appellant filed two Marsden motions against his
appointed counsel. The trial court denied both motions. Later,
appellant made a Faretta3 request to represent himself. The
court granted that request.
       Appellant surrendered his pro per status in 2019. His
standby counsel, Louis Sepe, was appointed to represent him.
Two years later, appellant filed two more Marsden motions and
another Faretta motion. All three motions were denied.
                            DISCUSSION
                             S.B. No. 567
       At the time appellant was sentenced, section 1170,
subdivision (b), gave the trial courts broad discretion to decide
which of the three terms specified for an offense would best serve
the interests of justice. (See § 1170, subd. (b), as amended by
Stats. 2020, ch. 29, § 14.) Effective January 1, 2022, S.B. No. 567
amended section 1170, subdivision (b) to, among other things,
require imposing the middle term of imprisonment as the
presumptive sentence. (§ 1170, subd. (b)(2); Stats. 2021, ch. 731,
§ 1.3.) Under the amended statute, “[w]hen a judgment of
imprisonment is to be imposed and the statute specifies three
possible terms, the court shall, in its sound discretion, order


        3   Faretta v. California (1975) 422 U.S. 806 [45 L.Ed.2d
562].



                                    3
imposition of a sentence not to exceed the middle term, except as
otherwise provided in paragraph (2).” (§ 1170, subd. (b)(1).) “A
trial court may impose an upper term sentence only where there
are aggravating circumstances in the crime and the defendant
has either stipulated to the facts underlying those circumstances
or they have been found true beyond a reasonable doubt. (§ 1170,
subd. (b)(1)-(2).)” (People v. Flores (2022) 75 Cal.App.5th 495,
500.)
       The parties agree that S.B. No. 567’s amendments apply
retroactively as “an ameliorative change in the law applicable to
all nonfinal convictions on appeal. (People v. Superior Court
(Lara) (2018) 4 Cal.5th 299, 308.)” (People v. Flores (2022) 73
Cal.App.5th 1032, 1039.) They disagree, however, as to whether
appellant is entitled to any sentencing relief.
       The People assert that the stipulated sentence is
dispositive of appellant’s claim for relief under S.B. No. 567. We
agree. Because the plea agreement included a stipulated
sentence, the trial court did not exercise any discretion in
sentencing and could not have done so. Thus, there is no
“sentencing choice” to be reconsidered under the new standards
governing sentencing discretion.
       “‘Although a plea agreement does not divest the court of its
inherent sentencing discretion, “a judge who has accepted a plea
bargain is bound to impose a sentence within the limits of that
bargain. [Citation.] ‘A plea agreement is, in essence, a contract
between the defendant and the prosecutor to which the court
consents to be bound.’ [Citation.] Should the court consider the
plea bargain to be unacceptable, its remedy is to reject it, not to
violate it, directly or indirectly. [Citation.] Once the court has
accepted the terms of the negotiated plea, ‘[it] lacks jurisdiction




                                 4
to alter the terms of a plea bargain so that it becomes more
favorable to a defendant unless, of course, the parties agree.’
[Citation.]”’” (People v. Blount (2009) 175 Cal.App.4th 992, 997,
quoting People v. Segura (2008) 44 Cal.4th 921, 931.)
       This case is analogous to those involving section 1170.91,
which mandates consideration of trauma resulting from military
service as a mitigating factor when a court exercises determinate
triad sentencing discretion. (People v. Pixley (2022) 75
Cal.App.5th 1002, 1005; People v. Brooks (2020) 58 Cal.App.5th
1099, 1107-1109; People v. King (2020) 52 Cal.App.5th 783, 790-
794.) After section 1170.91 was amended to add a retroactivity
clause and a procedure for resentencing certain individuals, cases
arose in which the petitioners seeking resentencing had
originally been sentenced pursuant to plea agreements with
stipulated sentences. Courts have denied section 1170.91 relief
on the basis that the trial court, having approved the plea
agreement, cannot impose a sentence contrary to the stipulated
sentence. (See King, at p. 791 [“[W]hen a trial court sentences a
defendant who has agreed to a stipulated sentence for a term of
years, the trial court exercises no discretion to decide between an
upper, middle and lower term and may not consider factors in
mitigation and aggravation”]; accord Brooks, at p. 1109.)
       Appellant has failed to demonstrate that his stipulated
sentence is subject to the requirements of amended section 1170,
subdivision (b). The trial court indicated it was sentencing
appellant to the upper terms on two counts based solely on the
parties’ negotiated plea agreement. It did not state that it relied
upon any aggravating factors when sentencing appellant.
       To the contrary, appellant and the district attorney were
discussing a plea “deal” on the eve of the scheduled jury trial, the




                                 5
court informed appellant that “once the jury walks into my
courtroom, [there will be] no more deal.” It further advised that
“[i]f the jury comes back guilty on everything, it’s not going to be
anything less than 30. It’s going to be life, period. But [the
district attorney is] willing to go less than life [i.e., 22 years].”
Appellant responded, “Okay, I’ll take it.” Under these
circumstances, appellant is not entitled to sentencing relief under
S.B. No. 567. (See King, supra, 52 Cal.App.5th at p. 791.)
                           Marsden Rulings
        Appellant contends the trial court abused its discretion by
denying his two Marsden motions to replace attorney Sepe, his
second appointed counsel. As the People point out, appellant
waived this contention by pleading no contest.
        People v. Lobaugh (1987) 188 Cal.App.3d 780 (Lobaugh)
held that after the entry of a plea of guilty or no contest, a claim
of Marsden error is waived, except where a defendant asserts
that the plea was not informed and voluntary or was the product
of inappropriate advice from counsel. (Id. at p. 786; accord People
v. Lovings (2004) 118 Cal.App.4th 1305, 1311-1312 (Lovings)
[defendant’s Marsden claim was waived by no contest plea, even
though he had obtained certificate of probable cause].)
        Appellant acknowledges in his reply brief that a no contest
plea generally waives any pre-plea Marsden claims. He argues
that because appellant and Sepe apparently disagreed regarding
the need for discovery of additional evidence, the plea was the
product of inappropriate advice from counsel. (See Lobaugh,
supra, 188 Cal.App.3d at p. 786.)
        “A guilty plea represents ‘“‘a break in the chain of events’”’
in a criminal case that may preclude claims as to pre-plea rights
[citation], and appellant's no contest plea [in this case] was a very




                                  6
pronounced ‘break in the chain of events’ involving the attorney-
client relationship . . . . The animosity and poor communications
previously suggested or alleged were not in evidence at the plea
hearing,” where appellant’s chief concern was obtaining the
district attorney’s agreement to a non-life sentence. (Lovings,
supra, 118 Cal.App.4th at p. 1312.) Appellant achieved that goal
and has failed to demonstrate a basis for reversal.
                             DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                        PERREN, J.*


We concur:



      GILBERT, P.J.



      BALTODANO, J.




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                7
BALTODANO, J., Concurring:
      I concur. At least one division of the Court of Appeal has
concluded that Senate Bill No. 567 (2021-2022 Reg. Sess.)
(Senate Bill 567) does not require the trial court find any
aggravating facts to impose an upper term pursuant to a
stipulated sentence. (People v. Mitchell (Oct. 3, 2022, A163476)
__ Cal.App.5th __ [2022 WL 4696831 at p. *4].) Caro and the
prosecutor agreed to a stipulated sentence that included high
terms for two counts. But because many criminal cases are
resolved through a stipulated sentence imposed pursuant to a
plea bargain (see People v. West (1970) 3 Cal.3d 595, 604-605), I
question whether a stipulated sentence should absolve the trial
court in every case from complying with the proof now required
by Penal Code section 1170, subdivision (b)(2). Scrutinizing these
sentences would be consistent with the legislative intent of
Senate Bill 567 to ensure that “the harshest sentences receive the
greatest scrutiny and justification before they are meted out.”
(Assem. Com. on Public Safety, Rep. on Sen. Bill No. 567 (2021–
2022 Reg. Sess.) as amended May 20, 2021, p. 3.)
      NOT TO BE PUBLISHED.




                        BALTODANO, J.
                   George G. Lomeli, Judge
             Superior Court County of Los Angeles
               ______________________________


      John F. Schuck, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Rene Judkiewicz, Deputy Attorney
General, for Plaintiff and Respondent.




                               9